Citation Nr: 0843746	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  02-01 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for hammertoes.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with psychophysiological 
gastrointestinal reaction, evaluated as 10 percent disabling 
prior to February 28, 2005, and 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1951 to June 1954, 
and from April 1955 to April 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO denied a 
rating in excess of 10 percent for a service-connected 
disorder characterized as psychophysiological 
gastrointestinal reaction.  The RO also denied a claim for 
service connection for hammertoes, and declined to reopen a 
previous final decision denying service connection for a 
bilateral knee disorder.  The veteran's service-connected 
psychiatric diagnosis was later clarified as PTSD.  An 
October 2005 rating decision increased that rating for PTSD 
with psychophysiological gastrointestinal reaction to 50 
percent disabling, effective from February 28, 2005.

The Board remanded this case in March 2007 for procedural 
considerations.


FINDINGS OF FACT

1.  A claim for service connection for a bilateral knee 
disorder was denied in an August 1986 rating decision.  The 
veteran did not appeal this decision.  

2.  The evidence received since the August 1986 rating 
decision pertinent to the claim for service connection for a 
bilateral knee disorder is either cumulative or redundant, or 
does not bear directly and substantially on the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  There is no current diagnosis of hammertoes or disability 
associated with hammertoes that has been related to active 
service.

4.  Prior to February 28, 2005, PTSD was manifested by 
symptoms that more nearly approximated occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

5.  Since February 28, 2005, PTSD has been manifested by 
symptoms that more nearly approximate occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, or mood.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision, which denied a claim for 
service connection for a bilateral knee disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 20.1103 (2008), 3.156 (2001).

2.  Subsequent to the August 1986 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD has not been received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

3.  Hammertoes were not incurred in active service or as a 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Prior to February 28, 2005, the criteria for a 30 percent 
rating, but not higher, for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9411 (2008).

5.  Since February 28, 2005, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran's claims were initiated prior to the enactment of 
the VCAA.  A June 2005 RO letter advised the veteran with 
respect to his increased rating claim and an April 2007 RO 
letter advised the veteran of the VCAA with respect to all of 
his claims, including the types of evidence and/or 
information necessary to substantiate his claims, and the 
relative duties of the veteran and VA in developing his 
claims.  The content of this notice also complied with the 
requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b), 
and Kent v. Nicholson, 20 Vet. App. 1 (2006), and applied the 
version of 38 C.F.R. § 3.156(a) (2001) that is applicable to 
the veteran's new and material claim.  Although a July 2008 
supplemental statement of the case set forth the current 
version of the regulation applicable to new and material 
claims, in the Reasons and Bases section, the RO correctly 
applied the earlier version.  Consequently, the Board finds 
that the veteran has not been prejudiced by this action.  The 
April 2007 letter also advised the veteran of the bases for 
assigning disability ratings and effective dates.  The claim 
was then readjudicated in the July 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Letters satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were sent to the veteran with respect to his 
claim for an increased rating in June 2005 and April 2007.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.   

The Board acknowledges that the June 2005 and April 2007 VCAA 
letters sent to the veteran in connection with his increased 
rating claim do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim in June 2005 
and April 2007.  Specifically, the letters advised the 
veteran that his statements and medical and employment 
records could be used to substantiate his claims, and the 
veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the December 2001 
statement of the case and rating decision of October 2005.  

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Thus, given the December 2001, June 2005, October 2005, and 
April 2007 VA communications, the veteran is expected to have 
understood what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, in the report from the 
veteran's September 2005 VA psychiatric examination, the 
veteran reported hypervigilance and indicated that he had 
poor socialization.  The veteran's representative also set 
forth all of the applicable rating criteria in his 
appellant's brief of January 2007.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service, VA, and private treatment 
records.  The veteran was also afforded multiple VA 
examinations to support his increased rating claim, and 
neither the veteran nor his representative has argued that 
the most recent VA examinations are inadequate for rating 
purposes or that the veteran's condition has worsened since 
these examinations.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  While the Board acknowledges that the veteran 
was not provided with an examination to determine whether 
hammertoes are related to service, since the evidence does 
not reflect the current existence of hammertoes, and there is 
no indication of any hammertoes in service, there is no basis 
on which further examination could substantiate the claim.  
The Board further notes that since it has determined that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a bilateral knee disorder, 
there is no duty to provide the veteran with an examination 
and etiological opinion as to this claim.  38 C.F.R. 
§ 3.159(c) (2008).

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Reopening a claim for service connection for a bilateral knee 
disorder

The record with respect to this claim reflects that the 
original claim for service connection for a bilateral knee 
disorder was denied by an August 1985 rating decision, which 
denied the claim on the basis that there was no evidence 
linking a current knee disorder to service.  Thereafter, 
additional evidence was received in connection with the claim 
within one year of the August 1985 rating decision, and the 
August 1986 rating action then denied the claim on the same 
basis.  Thus, the August 1986 rating decision essentially 
affirmed the denial of the veteran's original claim.  See 
38 C.F.R. § 3.156(b) (2008).  However, the veteran did not 
respond to the August 1986 rating decision by filing a timely 
notice of disagreement (NOD) and a substantive appeal.  
Therefore, the August 1986 rating decision became final and 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  
This is the most recent final decision.  As such, his claim 
for service connection for a bilateral knee disorder may only 
be reopened if new and material evidence is submitted.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was amended in 2001.  See 38 C.F.R. § 3.156(a) 
(2008).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the August 1986 
rating decision, new and material evidence with respect to 
the claim for service connection for a bilateral knee 
disorder would consist of medical evidence showing a link 
between a current knee disorder and incurrence or aggravation 
during military service.  

In this regard, additional evidence received since the 
pertinent rating decisions includes various VA and private 
treatment records, and statements from the veteran.  The 
additional evidence included a VA examination report dated in 
September 2000 which showed evidence of current bilateral 
knee symptoms, however, without indication that they were in 
any way related to the veteran's period of active service.

A private orthopedic evaluation dated in March 2006 shows 
that the veteran, in pertinent part, was given an impression 
of arthritis of the right and left knees.  There was no 
indication that this was in any way related to the veteran's 
period of active service

In addition, VA outpatient treatment records dated from 
August 2000 to June 2008  show intermittent reports of 
symptoms associated with a bilateral knee disorder, however, 
there was no indication that this was in any way related to 
the veteran's period of active service

The Board cannot conclude that such additional evidence 
constitutes new and material evidence to reopen the claim for 
service connection for a bilateral knee disorder.  More 
specifically, the evidence received since the August 1986 
rating decision is not relevant or in any way probative as to 
whether there is any link between a current bilateral knee 
disorder and service, either by way of direct incurrence or 
by aggravation.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between a current knee disorder and 
service, not simply the existence of continuing complaints 
and treatment relating to the knees, and the evidence 
received since the August 1986 rating decision still does not 
adequately address this fundamental question as to this 
claim.  The veteran's statements of the veteran are also 
found to constitute contentions that were essentially made 
and considered at the time of the RO's previous decision, and 
are therefore cumulative in nature.  Therefore, the Board has 
no alternative but to conclude that the additional evidence 
and material received in this case as to the claim for 
service connection for a bilateral knee disorder is not 
probative of the essential issue in this case and thus is not 
material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

Service connection for hammertoes

The Board has considered the veteran's claim for service 
connection for hammertoes both as directly related to 
service, to include as a result of cold exposure, and as 
secondary to service-connected residuals of frostbite of the 
feet.  

However, based on the Board's careful review of the record, 
the Board is unable to locate current evidence of hammertoes 
or a disability manifested by hammertoes.  

Service treatment records do not reflect any complaints or 
treatment of hammertoes.

VA examination in February 1966 did not reflect the presence 
of hammertoes.

VA outpatient treatment records from July 2000 reflect 
problems that included hammertoe deformity of the toes; 
however, November 2000 examination does not support this 
finding.  

VA internal medicine examination in February 2004 did not 
note any hammertoes or disability associated with hammertoes.  

VA examination in September 2005 revealed a diagnosis that 
included frostbite of the right and left foot without 
evidence of frostbite, vascular impairment, or Raynaud's 
syndrome.  

VA treatment records from December 2005 reflect that 
inspection of the feet revealed that there were no 
abnormalities.

VA orthopedic examination in March 2006 revealed that the 
toes exhibited moderate diffuse swelling without tenderness.  
The condition of hammertoes was not noted or diagnosed.

VA treatment records over the period of March 2006 to June 
2008 do not reflect any complaints or treatment of 
hammertoes.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With the exception of one isolated notation of hammertoe 
deformity in a VA treatment record dated in July 2000, the 
service and post-service records do not reveal that the 
veteran suffers from hammertoes or that he has a disability 
that is manifested by hammertoes.  Thus, the Board finds that 
this claim is subject to denial on the basis of no current 
disability.  With respect to the requirement of a current 
disability, under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
a current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), the Board finds that the lack of 
current evidence of disability requires that the veteran's 
claim for service connection for hammertoes be denied on the 
basis of no current disability.  


An increased disability rating for PTSD with 
psychophysiologicalgastrointestinal reaction, evaluated as 10 
percent 
disabling prior to February 28, 2005, and 50 percent 
disabling thereafter

Background

As was noted above, the veteran's service-connected 
psychiatric disability was previously characterized as 
psychophysiological gastrointestinal reaction.  Following the 
filing of the veteran's claim for an increased rating in July 
of 2000, the veteran's service-connected psychiatric 
diagnosis was later clarified as PTSD, and an October 2005 
rating decision increased the rating for PTSD with 
psychophysiological gastrointestinal reaction to 50 percent 
disabling, effective from February 28, 2005.  The veteran has 
continued his appeal.

VA psychiatric examination in September 2000 revealed that 
the veteran denied taking psychiatric medication and reported 
some low-grade depression.  He denied any suicidal ideation, 
apathy, amotivation, or isolation.  The veteran did report 
that he had decreased sleep, sexual drive, energy level, and 
concentration.  The veteran remained employed at the U.S. 
Post Office, checking mail.  The doctor noted that 
gastrointestinal disturbance had not been confirmed in 
various studies.  The veteran reported that his hobbies 
included travel and fishing and that he got along with other 
people.  Mental status examination revealed that that the 
veteran was friendly and cooperative.  Mood was dysthymic and 
affect, appropriate.  The veteran denied suicidal or 
homicidal ideation.  Long term memory and concentration were 
slightly decreased, and insight and judgment were fair.  The 
Axis I diagnosis was psychophysiological gastrointestinal 
reaction and alcohol abuse, and the veteran was assigned a 
global assessment of functioning (GAF) scale score of 70.  
The examiner commented that the veteran appeared to be losing 
some of his memory function.

VA psychiatric examination in February 2004 revealed that the 
veteran had been with the U.S. Post Office for 40 years and 
was due to retire in March or April of 2004.  The veteran 
reported that he had problems with his stomach and that PTSD 
was not his main problem.  He stated that his ankles and feet 
were his biggest problem.  He did have some problem with 
nightmares, sleep, and occasional irritability, and stated 
that he was somewhat hypervigilant.  Mental status 
examination revealed that the veteran's mood was sleepy and 
tired.  His affect was overall full and reactive.  His 
thought processes were linear, logical, and goal-directed, 
and insight and judgment were reasonable.  There were no 
suicidal or homicidal ideations.  This examiner did not 
diagnose PTSD, instead providing a GAF of 50 for alcohol 
dependence only.  In summary, the examiner noted that the 
veteran had no impairment of thought process, delusions, 
inappropriate behavior, suicidal ideation, memory loss, 
disorientation, panic attacks, or depressed mood, but did 
complain of sleep disturbances with nightmares that 
interfered with his work the following day.  

In a statement dated in February 2005, a VA physician 
indicated that the veteran had classic symptoms of PTSD that 
exceeded the 10 percent rating.  

VA treatment records from August 2005 reflect that the 
veteran had been seen over a year earlier with a primary 
sleep disorder and possibly secondary mood (depression).  The 
veteran reported having vivid nightmares and insomnia, and 
was sometimes depressed, with adhedonia, shunning of social 
contact, negative thoughts, hopelessness (denied suicidal or 
morbid thoughts), feeling chronically down, and reduced 
initiative and motivation.  Mental status examination 
revealed no psychosis.  The impression was chronic depressive 
condition with sleep disorder (sleep apnea and parasomnia) 
and multiple medical disorders.  

VA psychiatric examination in September 2005 revealed that 
the veteran complained of problems with sleeping, avoidance, 
and hypervigilance, and would become anxious and depressed 
when he had memories of the war.  He also had poor 
socialization, although he reported getting along okay with 
family members.  Mental status examination revealed that his 
thought processes were coherent, his affect, rather 
constricted, and his mood, somewhat depressed.  There was no 
suicidal or homicidal ideation.  Intellectual functioning and 
memory for recent and remote events were judged to be intact 
and within normal limits, as was the veteran's concentration.  
The Axis I diagnosis was PTSD, chronic, pain disorder, and 
alcohol abuse, episodic in remission.  The veteran was 
assigned a GAF of 60.  The examiner commented that the 
veteran's PTSD was manifested by intrusive memories, and 
avoidance of activities, places or people that aroused 
recollections of his combat trauma.  The veteran was also 
noted to manifest diminished interest and participation in 
significant activities, and restricted range of affect.  He 
also avoided talking about the traumatic events, had 
difficulty with sleep, and was hypervigilant.

VA treatment records over the period of November 2005 to June 
2008 reflect that in November 2005 and April 2006, the 
veteran continued to have problems with sleep.  The examiner 
did note that the veteran displayed good concentration and 
orientation at the time of the consultation in April 2006.  
In September 2007, the veteran reported that he was doing 
okay with his medication for PTSD, but that he ran out about 
a week earlier.  Since that time, he reportedly had 
significant insomnia, with increased nightmares and disturbed 
sleep.  Mental status examination revealed that mood was 
slightly anxious and depressed.  Affect was appropriate to 
mood.  The veteran denied any suicidal or homicidal ideation 
and insight and judgment were fair.  The assessment was PTSD 
reportedly responsive to low dose Remeron, will continue.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for 


Rating Disabilities (38 C.F.R., Part 4), which represents the 
average impairment in earning capacity resulting from 
injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, 
staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling prior to February 28, 2005 and as 50 
percent disabling after that date pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Anxiety disorders, which 
include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under diagnostic code provision, a 10 
percent disability rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent disability rating is warranted if there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

Turning first to the period prior to February 28, 2005, the 
veteran's most significant symptoms of PTSD are shown to 
include sleep disturbance, some loss of memory and 
concentration, hypervigilance, and some low-grade depression.  
Therefore, while additional required criteria of 
suspiciousness and panic attacks were not shown at any point 
during this time period, and no thought impairment or 
depression was found by the examiner in February 2004, the 
Board will give the veteran the benefit of the doubt, and 
find that his sleep impairment, decreased concentration, and 
depression were sufficient to meet the criteria for a 30 
percent rating, but not higher, for PTSD prior to February 
28, 2005.  

However, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 50 percent 
prior to February 28, 2005, although the veteran's disability 
was found to be consistently manifested by the symptoms noted 
above, the Board does not find that the veteran's symptoms 
were consistent with the type of impaired thinking, judgment, 
and motivation required for a 50 percent evaluation, and 
clearly, the evidence does not demonstrate deficiencies in 
most areas or total social and industrial impairment for even 
higher ratings under the applicable rating criteria.  
Although the veteran has noted increased detachment from 
others and continued depression, the veteran demonstrated 
few, if any, of the remaining criteria necessary for a 70 
percent evaluation rating prior to February 28, 2005.

For a 100 percent rating, the rating criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.

Therefore, the Board finds that although the evidence 
supports entitlement to a 30 percent rating prior to February 
28, 2005, a preponderance of the evidence is against a rating 
in excess of 30 percent for PTSD prior to February 28, 2005.

As for the period after February 28, 2005, the veteran had 
more significant problems with depression and continued to 
complain of sleep impairment and hypervigilance.  In 
addition, although his concentration and memory were found to 
be good, the veteran manifested diminished interest and 
participation in significant activities, and restricted range 
of affect, and he acknowledged that he would tend to avoid 
social contact (he did state, however, that his relations 
with family members was still good).  However, in comparing 
the veteran's primary symptoms to the criteria required for a 
70 percent rating, with the exception of the veteran's 
continuing depression, none of the other criteria are shown.  
In addition, as was the case with the period prior to 
February 28, 2005, the veteran's symptoms are clearly not 
consistent with the type of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name, required for a 100 percent rating.  

Accordingly, for the above-noted reasons, the Board finds 
that a preponderance of the evidence is against entitlement 
to a rating in excess of 50 percent for PTSD after February 
28, 2005.

The Board would like to further note that while it has also 
considered whether any GI complaints may warrant 
consideration for a separate rating, the record currently 
does not relate any current GI symptom to the veteran's PTSD 
so as to permit such a separate rating.  Indeed, while the 
September 2005 VA psychiatric examiner concluded that the 
veteran's stomach "pain" was likely related to his PTSD, 
pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

Extraschedular Consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The veteran's symptoms associated with his service-connected 
PTSD have been demonstrated to include sleep impairment, 
decreased concentration, depression, hypervigilance, 
diminished interests, restricted affect, and avoidance of 
others.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.30, Diagnostic Code 9411.  
The rating criteria reasonably describe the veteran's 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.  




ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service for a bilateral knee 
disorder is denied.

Entitlement to service connection for hammertoes is denied.

Entitlement to a 30 percent rating, but not greater, for PTSD 
with psychophysiological gastrointestinal reaction is 
granted, for the period prior to February 28, 2005, subject 
to the statutes and regulations governing the payment of 
monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD with 
psychophysiological gastrointestinal reaction after February 
28, 2005, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


